Citation Nr: 0726226	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

What evaluation is warranted for anxiety disorder with 
features of post-traumatic stress disorder (PTSD) from 
January 24, 2003?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted entitlement 
to service connection for anxiety disorder with features of 
post traumatic stress disorder, and assigned a 10 percent 
rating, effective from January 24, 2003.  The veteran 
appealed.

In March 2007, the undersigned Veterans Law Judge from the 
Board granted the veteran's motion to advance the case on the 
Board's docket (AOD).


FINDINGS OF FACT

1.  For the period from January 24, 2003, through August 23, 
2005, the veteran's anxiety disorder with features of PTSD 
was not manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  

2.  From August 24, 2005, the veteran's anxiety disorder with 
features of PTSD, has been manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  


CONCLUSIONS OF LAW

1.  From January 24, 2003, through August 23, 2005, a rating 
in excess of 10 percent for an anxiety disorder with features 
of PTSD was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code (Code) 9413 (2006).

2.  Resolving reasonable doubt in the veteran's favor, since 
August 24, 2005, the schedular requirements for a 30 percent 
rating for an anxiety disorder with features of PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.2, 4.7, 4.10, 4.130, Code 9413.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a January 2005 
statement of the case (SOC) and February 2005 correspondence 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how effective 
dates are assigned.  While the appellant may not have 
received full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  


Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In this case, the veteran appealed the initial disability 
assigned.  The Board will consider the evidence for the 
entire period since the effective date of the grant of 
service connection, and what ratings are warranted throughout 
that period.

Under 38 C.F.R. § 4.130, occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is rated as 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is rated as 30 
percent disabling.

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).

The veteran's claim for service connection for PTSD was 
received by the RO on January 24, 2003.  

In March 2003, the veteran was afforded a VA PTSD 
examination.  The examiner, while finding that the veteran 
did not have PTSD, commented that he did however have some 
symptoms consistent with PTSD, as outlined in the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  The examiner found that the veteran's psychosocial 
functional status, including employment, self-care, family 
role functioning, physical health, interpersonal 
relationships, and recreation and leisure pursuits, were 
"quite good."  On examination the veteran showed no 
impairment of thought process or communication.  He denied 
problems maintaining personal hygiene and other activities of 
daily living, memory loss or impairment, as well as homicidal 
and suicidal ideation.  He also denied panic attacks and 
impairment of sleep.  The veteran was noted to persistently 
avoid thoughts or conversations associated with the war, as 
well as some people that arouse recollections of the trauma.  
The examiner opined that the disturbances suffered by the 
veteran did not cause clinically significant distress or 
impairment in his social functioning or previously in his 
occupational functioning.  A Global Assessment of Functioning 
(GAF) score of 70 was assigned, indicating, as stated by the 
examiner, mild symptoms with very mild difficulty in 
functioning.  

At his August 2003 local hearing, the veteran's wife 
testified that the veteran, in an effort to cope with 
psychiatric difficulties stemming from his World War II 
service, chose not to talk about the war.  See page five of 
hearing transcript (transcript).  

In September 2003 the veteran was afforded a VA PTSD 
examination.  The veteran claimed to avoid crowds and all 
celebrations.  His wife, claimed the veteran, reports that 
kicks around while in bed.  The veteran was not in receipt of 
any psychiatric treatment or medications at that time.  He 
reported a good relationship with his wife and children.  The 
veteran reported getting about five to six hours of sleep a 
night.  Examination showed the veteran's speech to be at bit 
rapid and pressured.  Thought process was logical and goal 
directed.  He had some difficulty with attention and 
calculation.  The examiner reported that the veteran met all 
the criteria for an anxiety disorder with features of PTSD.  
He did not, however, meet all the PTSD criteria.  The 
examiner reported that the veteran suffered from recurrent, 
intrusive, and distressing recollections of his war time 
service.  A GAF score of 70 was assigned, indicating, as 
stated by the examiner, that the veteran was in the range of 
"some mild symptoms" or "some difficulty in social, 
occupational or school functioning."  The examiner added 
that the veteran functioned generally well and had some good 
and meaningful relationships.

At an April 2005 local hearing, the veteran essentially 
testified that his psychiatric disorder had worsened over the 
years.  See pages five and six of transcript.  

The veteran was afforded a VA PTSD examination on August 24, 
2005.  He complained of frequent crying episodes related to 
intrusive and recurrent memories of World War II.  He 
complained of anger problems fairly frequently which had 
impacted his relationship with his wife.  He actively avoided 
reminders of war.  He indicated that he slept well.  
Examination showed no impairment of thought process or 
communication.  He was able to maintain personal hygiene and 
other activities of daily living.  The veteran denied memory 
problems.  The veteran was noted to experience some 
substantial mood lability.  He denied any history of panic 
attacks.  The examiner noted that the veteran met the 
criteria for PTSD.  The examiner added that the veteran 
continued to experience recurrent and intrusive distressing 
recollections which caused him to frequently cry together 
with associated psychological distress and physiological 
reactivity with recollection of these events.  The veteran 
was also noted to avoid thoughts, feelings, and conversations 
associated with his previous traumatic war history.  An 
inability to recall certain events was also cited.  The 
veteran, added the examiner, had problems with irritability, 
concentration, hypervigilence, and exaggerated startle 
response.  A GAF score of 65 was provided.  The examiner 
commented that the veteran was experiencing some worsening 
functioning in both his relationships and socially somewhat 
due to his current symptoms.  

The veteran and his provided testimony at a hearing conducted 
by the undersigned in March 2007.  He testified that his 
symptoms had worsened.  See page three of transcript.  He 
complained of periodic nightmares, and avoidance of war-
related conversations or thoughts.  See page seven of 
transcript.  

After considering all of the evidence of record, including 
the above referenced VA PTSD examinations dated in 2003, the 
Board finds that the veteran's anxiety disorder with features 
of PTSD did not warrant a rating in excess of 10 percent at 
any time from January 24, 2003, to August 23, 2005.  Notably, 
however, the Board finds that from August 24, 2005, following 
review of the VA examination report conducted on that same 
day, and resolving reasonable doubt in the veteran's favor, a 
30 rating is warranted.  

In this regard, between January 24, 2003, to August 23, 2005, 
the medical evidence of record fails to demonstrate that the 
criteria set out in 38 C.F.R. § 4.130 (Code 9413), and 
necessary for the assignment of a 30 percent (or higher) 
rating, had been met.  Of particular note, review of the 
March and September 2003 VA PTSD examination reports fails to 
demonstrate that the veteran's suffered from a depressed 
mood, suspiciousness, panic attacks, chronic sleep 
impairment, and/or mild memory loss.  Further, a GAF score of 
70 was provided on each occasion.  GAF scores of 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See DSM-IV.

As stated, the Board finds that a rating of 30 percent from 
August 24, 2005, is warranted.  Review of the VA examination 
conducted on that date shows that with the exception of 
depressed mood, none of the specific symptoms listed in the 
criteria for a 30 percent rating were identified.  Still, the 
Court has held that the specified factors listed for each 
incremental rating are examples, rather than requirements for 
the rating, and that all symptoms of a claimant's condition 
that affect the level of occupational and social impairment 
must be considered.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  In this light, on August 24, 2005, a VA physician 
opined that the appellant's symptomatology associated with 
his anxiety disorder had worsened.  The Board is also mindful 
that a GAF score of 65 was provided in the course of the 
August 2005 examination and it is closer to the range of 
"moderate" symptoms associated with GAF scores from 51 to 
60.  

Under 38 C.F.R. § 4.7, the August 24, 2005 examination 
findings, to include the lowered GAF score, establish that he 
has psychiatric impairment due to his service-connected 
anxiety disorder with features of PTSD which warrant a 
schedular 30 percent rating.  Accordingly, a 30 percent 
rating is warranted from August 24, 2005.  

Having found that a 30 percent rating is warranted from 
August 24, 2005, the Board also finds that a rating in excess 
of 30 percent is not warranted.  The medical evidence fails 
to provide a showing of symptomatology reflective of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking. 


ORDER

A rating in excess of 10 percent for an anxiety disorder with 
features of PTSD from January 24, 2003, to August 23, 2005, 
is denied.  

From August 24, 2005, a 30 percent schedular rating is 
granted for an anxiety disorder with features of PTSD, 
subject to the laws and regulations governing the payment of 
monetary awards.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


